Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered October 15, 1992, convicting defendant, after a jury trial, of rape in the first degree, and sentencing him, as a second violent offender, to a term of 81/2 to 17 years, unanimously affirmed.
Defendant failed to preserve, by specific objection, his present contention that the prosecutor’s summation improperly appealed to the jurors’ emotions and improperly asserted that defendant had a propensity to commit the crime of which he was *108charged (CPL 470.05 12]; People v Balls, 69 NY2d 641), and we decline to review it in the interest of justice. In any event, all of the comments of the prosecutor in summation constituted fair comment on the evidence (People v Ashwal, 39 NY2d 105) and a proper response to the arguments of defense counsel (People v Galloway, 54 NY2d 396). The prosecutor also properly commented on defendant’s prior criminal record based on defendant’s own trial testimony (People v Walker, 83 NY2d 455, 461). The jury is also presumed to have followed the court’s instruction that any evidence concerning his prior convictions was admitted solely for the purpose of determining his credibility and was not to be considered for any other purpose (People v Davis, 58 NY2d 1102, 1104). Defendant’s remaining contentions are without merit. Concur — Murphy, P. J., Milonas, Williams, Tom and Mazzarelli, JJ.